DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species Kluyveromyces in the reply filed on 04 October 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 21-40 are pending and subject to examination on the merits.

Priority
The instant application is a DIV of US 15/390,153 (issued US Patent 10669319) which is a DIV of US 14/383,841 (issued US Patent 9567381) filed 08 September 2014, which is a 371 of PCT/US2013/030042 filed 08 March 2013, which claims benefit of US Provisionals 61/729,905 (11/26/2012), 61/698,261 (09/07/2012), 61/644,212 (05/08/2012) and 61/609,921 (03/09/2012).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 October 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08. 


Claim Objections
Claim 36 is objected to because of the following informalities:  in the 2nd to last line, the first recitation of 400% has two “%” (e.g. 400%%).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim depends upon canceled claim 3.  It appears this may be a typographical error and the claim should depend from claim 23, which is how said claim will be interpreted.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim recites several different ranges within the same claim, for example, about 20% to about 400%, about 20% to about 100%, ……..and 350% to about 400%.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-26 and 30-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by King & McFarland (hereafter “King”, US 2006/0242734 – cited herein).
King teach:
Regarding claims 21-24, 30-38, a method of adding the dipeptide GS to the N-terminus of the CRIP, ICK insecticidal peptide U-ACTX-Hv1a, amino acids 3-39 of SEQ ID NO: 2 (See paragraph 0027 and Example 2, especially at paragraph 0137; this is termed rU-ACTX-Hv1a) by creating a fusion protein which includes a protease cleavage 
    Regarding claims 25-26, wherein U-ACTX-Hv1a of SEQ ID NO: 2 has 100% identity with instant SEQ ID NO: 661 (See SCORE, .rapbm, Result #1). 
Regarding claims 34 and 35, the HP peptide sequence of King has 39 of 41 identical residues, thus having 95.1% identity to instant SEQ ID NO: 652 (See below).  This constitutes “an amino acid sequence as set forth in SEQ ID NO: 652”
GSQYCVPVDQPCSLNTQPCCDDATCTQERNENGHTVYYCRA 41	
||  |||||||||||||||||||||||||||||||||||||
GS--CVPVDQPCSLNTQPCCDDATCTQERNENGHTVYYCRA 39

	Regarding claims 39 and 40, said recombinant host cell is taught as a bacterial, plant, yeast, insect, or mammalian host cell, wherein said yeast host cell is preferred to be Saccharomyces cerevisae – See paragraphs 0073, 0081. 

Claim(s) 21-23, 27-29 and 36-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moran et al. (2007 – cited on IDS).
Moran et al. teach:
Regarding claims 21-23, 27-29 and 38, a method of adding the amino acids GS to the N-terminus of the CRIP, non-ICK insecticidal peptide Av3 by creating a fusion protein which includes a protease cleavage site and expressing said fusion protein in the recombinant E. coli host cell, cultivating said host cell and obtaining the fusion protein, then subjecting it to proteolysis – which is essentially the same strategy employed in the instant examples.  While it is noted, the addition of the GS amino acids to the N-terminus was not necessarily intentionally placed there (rather a result of the left-overs from a thrombin cleavage site), said recombinant Av3 including the N-terminus GS amino acids had no impact on the peptides insecticidal activity (See p. 3, Toxicity Assays and Figure 3).  While Moran et al. are silent with regard to the impact that a GS-dipeptide would have on the yield of the Av3 insecticidal peptide, given the instant methods and those of Moran employ near identical methods as described to adding GS to the N-terminus insecticidal proteins as described in the instant specification, the method of Moran would also expect to inherently have an impact on the yield of the insecticidal peptide by increasing said yield compared to having no added GS dipeptide (Regarding claims 36-37) – See MPEP 2112(II). 
	With regard to the additional amino acids coming after the GS as described by Moran et al. (e.g. cumulatively, GSSMA added to the N-terminus), the claims are so additions and deletions.  
	With regard to the sequence identity of the Av3 protein of Moran et al., said sequence as described and used has 100% sequence identity with instant SEQ ID NO: 30 – See SCORE, .Rup file, Result #1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 December 2021